 

EXHIBIT 10.28

Confidential Settlement Agreement

This Confidential Settlement Agreement (this “Agreement”) is entered into as of
the Effective Date (as that term is defined below) between CAO Group, Inc., a
Utah corporation having a place of business at 4628 West Skyhawk Drive, West
Jordan, Utah 84084 (“CAO”), and Biolase, Inc. f/k/a Biolase Technology, Inc., a
Delaware corporation having a place of business at 4 Cromwell, Irvine,
California 92618 (“Biolase”).  CAO and Biolase are referred to in this Agreement
collectively as the “Parties” and individually as a “Party”.

A.On April 24, 2012, CAO filed a complaint against Biolase in the United States
District Court for the District of Utah, captioned CAO Group, Inc. v. Biolase
Technology, Inc., Case No. 2:12-cv00388 (“the Utah Action”).   On March 7, 2018,
the Utah Action was transferred to the United States District Court for the
Central District of California, Southern Division and reassigned a case caption
of CAO Group, Inc. v. Biolase Technology, Inc., Case No. 8:18-cv-00368 (“the
California ‘368 Action”).  The operative complaint in the California ‘368 Action
(Dkt. No. 57) includes Count 1 for “Patent Infringement”, Count 2 for “Business
Disparagement/Injurious Falsehood – Common Law” and Count 3 for “Unfair
Competition - 15 U.S.C. §1125(a))”.

B.On January 23, 2018, CAO filed a separate action against Biolase in the United
States District Court for the Central District of California, captioned CAO
Group, Inc. v. Biolase Technology, Inc., Case No. 8:18-cv-00133 (“the California
‘133 Action”).  The operative complaint in the California ‘133 Action (Dkt. No.
57) includes Counts 1-4 for “Patent Infringement”.

C.On March 21, 2018, the California ‘368 and ‘133 Actions were consolidated with
all future filings to be filed only under Case No. 8:18-cv-00133 (“the
Litigation”) and Case No. 8:18-cv-00368 was closed.

E.Biolase has denied any and all liability in the Litigation.

F.The Parties desire to settle the Litigation without the expenditure of further
time and expense under the terms and conditions set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1.

Definitions.  As used in this Agreement:

1.1“Previously Defined Terms” The terms “Agreement”, “CAO”, “Biolase”,
“Parties”, “Party”, “the Utah Action”, “the California ‘368 Action”, “the
California ‘133 Action”, and “the Litigation” shall have the meanings set out
above.

1.2“Affiliate” with respect to any Party means any Person which currently or in
the future controls, is controlled by, or is under common control with the
Party.  The terms “controls,” “is controlled by,” or “is under common control of
or with” refer to the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities (as to which ownership of at least fifty
percent (50%) establishes control), or other interests, by contract, or
otherwise.  For the avoidance of doubt, Dr. Densen Cao shall be considered an
Affiliate of CAO for purposes of this Agreement.

 

 

4836-3775-3988.v1

 

--------------------------------------------------------------------------------

 

1.3“Biolase Entities” means Biolase and its Affiliates.

1.4“Claims” means any and all claims, counterclaims, third-party claims,
contribution claims, indemnity claims, demands, actions, causes of action, and
all other claims of every kind and nature in law or equity, whether arising
under state, federal, international or other law, which were asserted in or
which arise from the same transactions or occurrences as those claims asserted
in the Litigation, whether such claims are absolute or contingent, direct or
indirect, known or unknown.

1.5“Effective Date” means the date on which this Agreement is fully executed by
all the Parties; provided, however, that if all the Parties execute this
Agreement, but less than all the Parties provide an execution date, then the
Effective Date shall be the latest date provided by any of those Parties who
provided an execution date.

1.6“Including” means “including without limitation”.

1.7“Licensed Patents” means (a) the Patents-in-Suit, (b) the patents and patent
applications set forth on Appendix A, which is attached hereto and by this
reference incorporated herein, and any other patents or patent applications of
CAO or its Affiliates that include one or more claims that read on products of
Biolase or its Affiliates, as previously or currently configured and sold, or
any components thereof, any patents, registrations or certificates of invention
that may be issued pursuant thereto and all divisionals, continuations,
continuations-in-part, reissues, substitutes, renewals, reexaminations, and
extensions or additions thereof, and any foreign counterparts of any of the
foregoing; and (c) all current or future patent applications submitted to or
patents issued by the United States Patent and Trademark Office or submitted to
or issued by a foreign government, including but not limited to certificates and
registrations, that share a common parent application with or that claim a
priority from any of the patents or patent applications listed on Appendix A or
any of the other patents or patent applications covered by (a) above, and (c)
any other patents, patent applications or other intellectual property rights of
CAO or its Affiliates that products of Biolase or its Affiliates, as currently
configured and sold, or any extensions, updates, variations or modifications of
such products that are minor in scope and consistent with current typical
business practices, or which do not substantially change the features claimed in
the Licensed Patents, which would, in the absence of the licenses granted
herein, be subject to a claim of infringement, whether such infringement be
direct or indirect, and whether such infringement be literal or under the
doctrine of equivalents.

1.8“Licensed Products” means (i) the products accused of infringement in the
Litigation, (ii) products of Biolase or its Affiliates as currently configured
and sold, (iii) products or components of products of Biolase or its Affiliates
as currently configured and sold, the manufacture, use, sale, offer for sale, or
import of which, in the absence of this license agreement, would be covered by
at least one claim of a Licensed Patent, (iv) products of Biolase or its
Affiliates, as currently configured and sold that are made using a process or
machine, the use of which, in the absence of this license agreement, would be
covered by a claim of a Licensed Patent, and (v) any extensions, updates,
variations or modifications of products or components of Biolase or its
Affiliate covered under subdivisions (i)-(iv) that are minor in scope and
consistent with current typical business practices or which do not substantially
change the features claimed in the Licensed Patents.  All products manufactured
by or for CAO or its Affiliates for Biolase or its Affiliates shall not be
required to be expressly licensed under this Agreement due to the applicable
implied licenses and/or principles of patent exhaustion.  No additional
royalties will be due and payable under this Agreement for such products
manufactured by or for CAO or its Affiliates for Biolase or its Affiliates.

2

--------------------------------------------------------------------------------

 

1.9“Manufacturing Agreement” means the form of manufacturing agreement to be
entered into by and between Biolase and CAO.

1.10“Non-Patent Claims” means Count 2 for “Business Disparagement/Injurious
Falsehood – Common Law” and Count 3 for “Unfair Competition - 15 U.S.C.
§1125(a))” in the operative complaint in the California ‘368 Action (Dkt. No.
57).

1.11“Patent Claims” means Count 1 for “Patent Infringement” in the operative
complaint in the California ‘368 Action (Dkt. No. 57) and Counts 1-4 for “Patent
Infringement” in the operative complaint in the California ‘133 Action (Dkt. No.
1).

1.12“Patents-in-Suit” means U.S. Patent Nos. 7,485,116, 8,337,097, 8,834,457,
8,961,040, and 8,967,883.

1.13“Person” means any individual or any firm, association, organization, joint
venture, trust, partnership, corporation, company or other collective
organization or entity.

1.14“Releasees” has the meaning provided for in Section 4.1 below.

1.15“Settlement Payment” has the meaning provided for in Section 3.1 below.

1.16“Third Parties” means any Person other than CAO and its Affiliates, and
Biolase and its Affiliates.

2.

License and Covenant not to sue.  

2.1License. CAO hereby grants to Biolase and its Affiliates, and Biolase hereby
accepts, a nonexclusive, nontransferable except as provided for in this
Agreement, royalty-free, fully-paid, worldwide license under the Licensed
Patents, to import, export, make, manufacture, have made, make for others, use,
offer for sale, sell, or otherwise distribute Licensed Products, including the
right to extend to others the right to make, manufacture, sell, offer for sale,
distribute or export Licensed Products, for the purpose of supplying Licensed
Products to Biolase or its Affiliates, or for the purpose of distributing or
selling Licensed Products for Biolase or its Affiliates, without the right to
further sublicense.  

2.2Covenant not to Sue.  CAO hereby covenants, during the term of this
Agreement, not to sue Biolase or its Affiliates, or any of their direct or
indirect manufacturers, distributors, suppliers, dealers, resellers, customers
or end users, under the Licensed Patents, for making, having made, using, having
used, selling, having sold, offering for sale, having offered for sale,
distributing, leasing, renting, importing, or exporting, the Licensed Products,
including for infringement of the Licensed Patents under the laws of the United
States or the laws of any other country or jurisdiction, including a claim of
infringement under 35 U.S.C. § 271(a), (b), (c), (f), or (g).  This covenant not
to sue shall expressly exclude and shall not in any way apply to commercial
activities of Biolase or its Affiliates which are unrelated to the
commercialization or exploitation of the Licensed Products.

3

--------------------------------------------------------------------------------

 

2.3Extension of Covenants Not to Sue, and Releases.  The covenants not to sue
granted in Section 2.2 above, and the releases granted in Sections 4.1 and 4.2
below, all extend to Third Parties for claims relating to the Licensed Products
to the extent such Third Parties: (a) are acting for or on behalf of the Biolase
Entities; or (b) are direct or indirect customers, end-users, suppliers,
manufacturers, resellers, contractors, agents, dealers and distributors of or
for Biolase Entities; or (c) have rights under the doctrine of exhaustion.

3.

Settlement Payment and Manufacturing Agreement.  

3.1Settlement Payment for Non-Patent Claims.  (A) Biolase shall (i) within five
(5) days of the Effective Date pay to CAO Five Hundred Thousand U.S. Dollars and
No Cents (USD$500,000.00) (the “Cash Payment”), and (ii) within thirty (30) days
of the Effective Date issue to CAO 500,000 restricted shares of common stock of
Biolase, Inc., par value $0.001 per share (the “Restricted Stock”), and (B)
within thirty (30) days of December 31, 2021, (iii) pay to CAO the difference,
if any, between (x) $1,000,000.00 and (y) the dollar value of the Restricted
Stock on December 31, 2021, calculated using the closing price per share as
quoted on NASDAQ on such date; provided that the foregoing calculation is not a
negative number, (A) and (B) above being consideration for the dismissal,
release, covenant no to sue and other benefits under this Agreement relating to
the Non-Patent Claims (“Settlement Payment”). The Restricted Stock shall vest
and be transferable on December 31, 2021, subject to CAO’s continued performance
under this Agreement and the terms and conditions set forth in a restricted
stock agreement to be entered into by and between Biolase and CAO. CAO
represents and warrants that its Federal tax ID number is 87-0644790.  All taxes
shall be the financial responsibility of the Party obligated to pay such taxes
as determined by the applicable law and neither Party is or shall be liable at
any time for any of the other Party’s taxes incurred in connection with or
related to amounts paid under this Agreement.  The cash portions of the
Settlement Payment will be made by wire transfer in U.S. dollars and in
immediately available funds.  The wire transfer payment shall be sent to the
following bank:

 

CAO Group, Inc.

Wells Fargo Bank, NA

Account Number 7759503928

ABA Number: 121000248

SWIFT Code:  WFBIUS6S

 

Settlement Payment shall be deemed earned when paid and shall be completely
non-refundable and non-cancellable.

 

3.2Manufacturing Agreement.  As consideration for the dismissal, license,
release, covenant no to sue and other benefits under this Agreement relating to
the Patent Claims and the Licensed Patents, CAO and Biolase agree to negotiate
in good faith to finalize and execute a definitive Manufacturing Agreement.

4

--------------------------------------------------------------------------------

 

4.

Releases, Dismissal, and Representations.

4.1Releases.  Except with respect to the obligations created by or arising out
of this Agreement, and subject to payment to CAO of the Cash Payment as set
forth in Section 3.1 above, CAO does hereby for itself and its Affiliates and
their respective legal successors, heirs and assigns, release and absolutely
discharge the Biolase Entities, and their respective past, present and future
owners, shareholders, parents, subsidiaries, successors, assigns, divisions,
units, officers, directors, employees, agents, attorneys, and representatives
(collectively, “Releasees”), of and from any and all claims, demands, damages,
debts, liabilities, accounts, reckonings, obligations, costs, expenses, liens,
attorneys’ fees, actions and causes of action of every kind and nature
whatsoever, (i) arising out of or in connection with the Litigation (including
the Patent Claims and the Non-Patent Claims) or the Licensed Patents, including
all Claims, and/or (ii) based in whole or in part on acts of the Biolase
Entities prior to the Effective Date of this Agreement that would have been
licensed (or covenanted not to sue) under this Agreement if performed after the
Effective Date of this Agreement. Biolase does hereby for itself and its
Affiliates and their respective legal successors, heirs and assigns, release and
absolutely discharge the CAO Entities, and their respective past, present and
future owners, shareholders, parents, subsidiaries, successors, assigns,
divisions, units, officers, directors, employees, agents, attorneys, and
representatives (collectively, “Releasees”), of and from any and all claims,
demands, damages, debts, liabilities, accounts, reckonings, obligations, costs,
expenses, liens, attorneys’ fees, actions and causes of action of every kind and
nature whatsoever prior to the Effective Date of this Agreement, in connection
with the licensing and enforcement of the Licensed Patents associated with the
activities of Biolase, and any claims, counterclaims, or defenses that Biolase
may have to any claim for infringement by CAO on any of the Licensed Patents.

4.2Unknown Claims.  The Parties expressly acknowledge and agree that the release
provided for in Section 4.1 extends to and fully and finally releases and
forever resolves the Litigation and all matters covered by the releases that are
known or unknown, anticipated or unanticipated, suspected or unsuspected, that
have arisen or that may hereafter arise as a result of the discovery of new
and/or additional facts.  The Parties, having made independent investigation to
their satisfaction, acknowledge and understand the significance and potential
consequences of their release of unknown claims.  The Parties intend that the
claims released under this Agreement be construed as broadly as possible and
agree to waive and relinquish all rights and benefits each may have under
Section 1542 of the Civil Code of the State of California, or any similar
statute or law of any other jurisdiction.  Section 1542 reads as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR THE RELEASED PARTY.”

4.3Denial of Liability.  The Parties acknowledge that they are entering into
this Agreement to resolve disputed claims, that nothing herein shall be
construed to be an admission of liability, and that the Parties expressly deny
any liability to the other Party.

4.4Dismissal.  Within five (5) days of the receipt by CAO of the Cash Payment,
the Parties shall jointly file a stipulation of dismissal requesting that the
United States District Court presiding over the Litigation dismiss with
prejudice all claims and counterclaims between the Parties in the Litigation,
each Party to bear its own costs and attorneys’ fees. The Parties agree to
submit to the court appropriate stipulations and proposed orders for extensions
of time for all due dates in the Litigation so that neither Party is required to
incur unnecessary expenses in the Litigation between the Effective Date and the
date the Litigation is dismissed.

5

--------------------------------------------------------------------------------

 

4.5Representations and Warranties.

(a)CAO represents and warrants that (i) it owns all right, title and interest in
and to the Licensed Patents, and (ii) CAO and its Affiliates do not own any
patents or other intellectual property rights which are not licensed under this
Agreement and which could be construed to cover any current products or services
of Biolase or its Affiliates, and (iii) CAO is not aware of any prior art,
public sale or use, or any other fact that would invalidate any of the Licensed
Patents.  If during the term of this Agreement, CAO or any of its Affiliates
hereafter acquires additional patent(s) or intellectual property rights,
including those from a foreign entity, that may cover any of the Licensed
Products, then the term Licensed Patents will be supplemented to include such
additional patent(s) or intellectual property rights without the payment by
Biolase of any additional amounts. CAO represents and warrants it is the true
and sole owner of the Licensed Patents with the sole right to sue for past,
present and future infringement and the sole right to grant licenses under the
Licensed Patents; and that during the full term of this Agreement there are and
shall be no liens, conveyances, mortgages, assignments, encumbrances or other
agreements or obligations which prevent or impair the full and complete
privileges granted by CAO, pursuant to the full terms and conditions of this
Agreement.

(b)All license rights, releases and covenants contained in this Agreement shall
run with any of the Licensed Patents to which those rights, releases or
covenants pertain and shall be binding on any successors-in-interest or assigns
of the Licensed Patents.  CAO represents and warrants that CAO will not assign,
transfer, and/or otherwise convey, whether individually or collectively, any
ownership rights or exclusive licenses in, to, or under any of the Licensed
Patents unless such is done in a written instrument that: (i) includes an
agreement by the assignee, transferee, or the like to be bound by and subject to
the terms, conditions, and provisions of this Agreement, including, but not
limited to, the releases, licenses and covenants not to sue granted by CAO in
this Agreement, and to obligate all future exclusive licensees and owners to
also be so bound, and names the Biolase Entities as a third-party beneficiary to
the extent of having the right to enforce such releases, licenses and covenants
not to sue.  Any assignment, transfer or conveyance in violation of this Section
4.5(b) shall be null and void.

5.Term and Termination of License.  The term of this Agreement, including the
licenses granted under this Agreement, begins on the Effective Date and
continues until the expiration of the last surviving Licensed Patent plus six
years. For the avoidance of doubt, provided Biolase has made the Cash Payment
and signed the Manufacturing Agreement under Section 3.2, (a) CAO shall have no
right to terminate this Agreement before the end of its term, and (b) the
covenants not to sue in Sections 2.2-2.3 and releases in Sections 4.1-4.2 shall
survive any termination of this Agreement.  

6.

Assignment of Rights and Obligations; Bankruptcy.  

6.1Assignment of Rights and Obligations.  This Agreement is personal to the
Parties, and no Party may assign this Agreement or any right or obligation under
this Agreement without the prior written consent of the other Parties (other
than in connection with a transaction effected solely for the purposes of
changing the corporate, organizational form or jurisdiction of organization of
an entity). Notwithstanding the above, this Agreement may be assigned, in whole
or in part, by any Party without the other Parties’ consent as part of a sale or
transfer of all or substantially all of its business related to the Licensed
Products (regardless of the manner in which any such transaction is effected);
provided however, that the rights assigned under this Agreement

6

--------------------------------------------------------------------------------

 

will not extend to any other activity (i.e., unrelated to the Licensed Products)
conducted by the assignee or any of its Affiliates prior to, on or after the
effective date of the assignment. Any assignment or transfer in violation of
this Section 6.1 shall be null and void. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective Affiliates and their permitted successors and assigns.

6.2Bankruptcy.  Each Party acknowledges that all rights, covenants and licenses
granted by CAO are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the Bankruptcy Code (11 U.S.C. § 365(n)), licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy Code
(11 U.S.C. § 101(35A)).  Each Party acknowledges this Agreement is an Executory
Contract and that should any Party become a petitioner under the Bankruptcy
Code, Section 365(n) applies to this Agreement and the rights afforded
thereunder apply. Each Party further acknowledges that if such Party, as a
debtor in possession or a trustee-in-bankruptcy in a case under the Bankruptcy
Code, rejects this Agreement, the other Parties may elect to retain their rights
under this Agreement as provided in Section 365(n) of the Bankruptcy Code.  Any
change of control resulting from any such bankruptcy proceeding shall be subject
to Section 4.5(b) above.  

7.

General Provisions.

7.1Confidentiality.  Except to the extent provided in Section 4.5(b), each Party
will hold the terms of this Agreement in confidence and shall not publicize or
disclose it in any manner whatsoever.  Notwithstanding the foregoing, the
Parties may disclose this Agreement as required by applicable law, in confidence
to a Court or responsive to a discovery request made in connection with a Court
proceeding (or otherwise as directed by law), and to the Parties’ respective
Affiliates, attorneys, accountants, auditors, tax preparers, financial advisors
and other agents who have a need to know the content of this
Agreement.  Further, Biolase may disclose the scope of the licenses and
covenants granted in Section 2 and the scope of the releases granted in Sections
4, to a Third Party to the extent that Biolase reasonably believes necessary to
respond to an inquiry from such Third Party as to whether products or activities
are licensed and/or released and therefore not subject to a claim of
infringement.  Further, Biolase and CAO may disclose this Agreement in
connection with a proposed merger, acquisition, financing or similar transaction
provided any such disclosure is made pursuant to a written confidentiality
agreement.

7.2Applicable Law. This Agreement is governed by, and all disputes arising
under, relating to, or in connection with this Agreement shall be resolved in
accordance with, the laws of California to the exclusion of its conflict of laws
rules. The Parties shall endeavor to resolve amicably by negotiation all
disputes arising out of, relating to, or in connection with this Agreement,
including any question regarding its existence, validity, or termination, and
including any allegations relating to any Licensed Patent (“Disputes”).  Each
Party agrees that it will not initiate any proceeding against the other Party,
or assist any other person or entity in initiating litigation against the other
Party, involving any Dispute until (i) written notice of a claim has been sent
by the complaining Party to the other Party; and (ii) at least sixty (60)
calendar days have passed after such written notice has been sent.  After
receipt of that written notice, each Party will meet in person, through their
respective chief executive officers and counsel, to discuss the claims and
attempt to resolve the dispute without the need for litigation. Any claim under
this Agreement shall be time-barred unless the claiming Party commences
arbitration with respect to such claim within two (2) years after the basis for
such claim became known or should have become known to the claiming Party.  Any
applicable statutes of limitations and defenses based upon the passage of time
shall be tolled with respect to any Dispute for sixty (60) calendar days after a
Party requests in writing negotiation to resolve the Dispute, or such other
longer period as the Parties may agree in writing.

7

--------------------------------------------------------------------------------

 

7.3The Parties agree:

 

▪

Any Dispute that either remains unresolved sixty (60) calendar days after a
Party requests in writing negotiation, or within such other longer period as the
Parties may agree in writing, shall be finally settled under the Comprehensive
Arbitration Rules of JAMS, Inc. then in effect (“JAMS Arbitration Rules”). This
Agreement to arbitrate shall be specifically enforceable under the prevailing
arbitration law.  For the avoidance of doubt, the Parties agree that any issue
or disagreement over the scope or applicability of this agreement to arbitrate
shall be resolved and determined by the arbitrator(s).

 

▪

The arbitration shall be heard and decided by one (1) arbitrator appointed in
accordance with the JAMS Arbitration Rules unless either Party makes claims that
exceed Five Million United States Dollars ($5,000,000.00 USD) in which event
there shall be three (3) arbitrators appointed in accordance with the JAMS
Arbitration Rules (the arbitrators hereafter referred to as the “Arbitral
Tribunal”).

 

▪

The seat of the arbitration shall be held at JAMS, Inc. in Orange County,
California, United States of America.  Hearings shall be conducted at the seat
of the arbitration, save as the Parties and/or the Arbitral Tribunal may
determine is appropriate for the convenience of the Parties and/or their
witnesses. The arbitrators will determine the matters in dispute in accordance
with California law and the arbitration will be conducted in the English
language.

 

▪

The existence and content of the arbitral proceedings and any rulings or award
shall be kept confidential except (i) to the extent that disclosure may be
required of a Party to fulfill a legal duty, protect or pursue a legal right, or
enforce or challenge an award in bona fide legal proceedings before a court or
other judicial authority, or (ii) with the written consent of all Parties.
Notwithstanding anything to the contrary, either Party may disclose matters
relating to the arbitration or the arbitral proceedings where necessary for the
preparation or presentation of a claim or defense in such arbitration.

 

▪

The Arbitral Tribunal shall include in their award an allocation of costs and
expenses to be paid by the non-prevailing party to the prevailing party,
including attorneys’ fees and costs and expenses of management, in-house
counsel, experts, and witnesses, as the Arbitral Tribunal shall deem reasonable.
In making such allocation to the prevailing party, the Arbitral Tribunal shall
consider the relative success of the Parties on their claims, counterclaims, and
defenses.

 

▪

The Parties shall comply with the award of the Arbitral Tribunal, which shall be
final and binding upon the Parties.  Judgment confirming and/or enforcing the
award rendered by the Arbitral Tribunal may be entered in any court of competent
jurisdiction.  

8

--------------------------------------------------------------------------------

 

7.4Duly Existing.  Each of the Parties represents and warrants that it is duly
existing, and each Party hereto represents and warrants: (a) that it has the
full power and authority to enter into this Agreement and to perform all of the
covenants and agreements stated herein; (b) that this Agreement has been
executed freely and voluntarily, without economic compulsion or other duress,
and with full knowledge of its legal significance and consequences; (c) that
there are no other Persons whose consent to this Agreement or whose joinder
herein is necessary to make fully effective the provisions of this Agreement;
and (d) that its signatories have been properly authorized to execute this
Agreement and to enter into this Agreement on behalf of the Party and to bind
the Party to perform all of the covenants and agreements stated herein  

7.5Comprehension.  Each Party acknowledges to the other Party that it has been
represented by independent legal counsel of its own choice throughout all the
negotiations which preceded the execution of this Agreement and that it has
executed this Agreement with the consent and on the advice of such independent
legal counsel.  Each Party further acknowledges that it and its counsel have had
adequate opportunity to make whatever investigation or inquiry they may deem
necessary or desirable in connection with the subject matter of this Agreement
prior to the execution hereof.  Each Party has authorized and directed their
respective attorneys to execute and deliver such other and further documents as
may be required to carry out the terms and conditions of this Agreement.  

7.6Interpretation.  The language of this Agreement has been approved by counsel
for the Parties.  The language of this Agreement shall be construed according to
its fair meaning and none of the Parties (or the Parties’ respective attorneys)
shall be deemed to be the draftsman of this Agreement in any action which may
hereafter arise between the Parties.  

7.7Entire Agreement.  This is an enforceable Agreement.  This Agreement,
including the attached Exhibits which are incorporated by reference herein,
constitute the entire agreement between the Parties and supersede all previous
and contemporaneous communications, representations, agreements or
understandings, either oral or written, between the Parties with respect to the
subject matter hereof.  This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each Party hereto
which specifically refers to this Agreement.

7.8Waiver.  No waiver of any breach of any provision of this Agreement shall
constitute a waiver of any prior, concurrent or subsequent breach of the same or
any provisions hereof, and no waiver shall be effective unless made in writing
and signed by an authorized representative of the waiving Party.

7.9Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be sent by a reliable overnight courier service; or by
facsimile to the other Party at the address below or to such other address for
which such Party shall give notice hereunder.  Such notice shall be deemed to
have been given one day after the date of sending if by overnight courier
service, or upon confirmed receipt if delivered by facsimile, except that notice
of change of address shall be effective only upon receipt.

9

--------------------------------------------------------------------------------

 

 

For CAO:

Densen Cao, President 4628 West Skyhawk Drive West Jordan, UT 84084
Tel:801-256-9282

Fax:801-256-9287

With a copy to:

H. Dickson Burton

TRASKBRITT, PC

230 South 500 East # 300

Salt Lake City, Utah 84102

Tel: (801) 532-1922; Fax: (801) 531-9168

Email:HDBurton@traskbritt.com

For Biolase:

Todd Norbe, President and CEO

4 Cromwell

Irvine, California

Tel:(949) 226-8100

Fax:(949) 365-4913

 

With a copy to:

Evan Finkel

Pillsbury Winthrop Shaw Pittman LLP

725 South Figueroa Street, Suite 2800

Los Angeles, California  90017-5406

Tel: (213) 488-7307; Fax: (213) 226-4058

Email: evan.finkel@pillsburylaw.com

 

 

7.10Severability.  If any provision of this Agreement shall be determined to be
invalid, illegal or unenforceable under any controlling body of law, that
provision shall be reformed, construed and enforced to the maximum extent
permissible; and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

7.11Counterparts.  This Agreement may be signed in counterparts, each of which
shall be deemed an original hereof, but all of which together shall constitute
one and the same instrument.

7.12Duty to Effectuate.  The Parties agree to perform any lawful additional
acts, including the execution of additional agreements, as are reasonably
necessary to effectuate the purpose of this Agreement.

 

[SIGNATURES APPEAR ON NEXT PAGE]

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties do hereby execute this Settlement and Patent
License Agreement by duly authorized officials as of the Effective Date:

 

 

Biolase, Inc.

 

CAO Group, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Todd Norbe

 

By:

 

/s/ Densen Cao

 

 

 

 

 

 

 

Name:

 

Todd Norbe

 

Name:

 

Densen Cao

 

 

 

 

 

 

 

Title:

 

President and CEO

 

Title:

 

President

 

 

 

 

 

 

 

Date:

 

January 25, 2019

 

Date:

 

January 23, 2019

 

 

 

 

 

 

 

Approved:

 

Approved:

 

 

 

 

 

 

 

By:

 

/s/   Evan Finkel

 

By:

 

/s/   H. Dickson Burton

 

 

 

 

 

 

 

Name:

 

Evan Finkel

 

Name:

 

H. Dickson Burton

 

 

Pillsbury Winthrop Shaw Pittman LLP

 

 

 

TRASKBRITT, PC

 

 

Attorneys for Biolase, Inc.

 

 

 

Attorneys for CAO Group, Inc.

 

 

 

 

 

 

 

Date:

 

January 24, 2019

 

Date:

 

January 24, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

 

Appendix A

 

No.

Patent #

1

US 7,485,116

2

US 8,337,097

3

US 8,834,457

4

US 8,961,040

5

US 8,967,883

6

EP 2118971

7

EP 2120760

8

JP 5685352

9

JP 5631594

10

KR 10-1503544

 

 

No.

Application #

1

US 60/891,037

2

US 11/231,546

3

US 11/961,804

4

US 13/863,236

5

US 15/173,162

6

US 95/002,271

7

PCT/US08/51940

8

PCT/US08/54627

9

KR 1020097019726

 

12